Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a semiconductor light source comprises three electrical contacts”, “semiconductor light source array” and “each other semiconductor light source array in each case an additional electrical contact” from claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Further phrase “a semiconductor light source” is not clear whether this light source is one of the at least one semiconductor light source claimed in claim 1 or a different semiconductor light source. For examination purpose it has been read as “the at least one semiconductor light source”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ichikawa et al. (Pub. No.: US 2016/0290620 A1).

Regarding claim 1, Ichikawa teaches circuit arrangement for electrical wiring of a light unit of a headlight for a vehicle (FIG. 4B, and paragraph [0002], “a light source module used for a lamp of a vehicle such as an automobile”), the circuit arrangement comprising: 
a control unit (FIG. 4B, STEP-DOWN CONVERTER) connectable to a power supply (FIG. 4B, 2); and 

wherein the semiconductor light source comprises a cathode (FIG. 4B, and paragraph [0038], “a cathode terminal of the light source 100”), 
wherein the temperature measurer comprises a negative terminal (FIG. 4B, terminal 208a), 
wherein the light unit comprises an equipotential bonding contact (FIG. 4B, contact 208a is connected to other contacts  composed of points all at the same potential hence ground) , and 
wherein the light unit, the cathode and the negative terminal are electrically connected to each other and/or the cathode and/or the negative terminal are electrically connected with the equipotential bonding contact in the light unit (FIG. 4B cathode connected to ground and paragraph [0038], “a cathode terminal of the light source 100 and the terminal of the temperature detector 400 are set to the same potential, and the cathode terminal and the terminal of the temperature detector 400 are electrically connected to each other”).

Regarding claim 2, Ichikawa further teaches the cathode of the semiconductor light source, the negative terminal of the temperature measurer and the equipotential bonding contact in the light unit are electrically connected to each other (FIG. 4B).

Regarding claim 3, Ichikawa further teaches the cathode of the semiconductor light source and the negative terminal of the temperature measurer are electrically 

Regarding claim 4, Ichikawa further teaches the cathode of the semiconductor light source is connected electrically with the equipotential bonding contact in the light unit (FIG. 4B), and wherein the negative terminal of the temperature measurer is electrically connected with the control unit via a negative terminal line (FIG. 4B, negative terminal of 400 is connected with the STEP-DOWN CONVERTER via Zener diode).

Regarding claim 5, Ichikawa further teaches the negative terminal of the temperature measurer is electrically connected to the equipotential bonding contact in the light unit (FIG. 4B, 100 and 400 is electrically connected in terminal 208a by wire), wherein the cathode of the semiconductor light source is electrically connected to the control unit via a cathode line (FIG. 4B, cathode of light 100 electrically connected to STEP-DOWN CONVERTER at node 208a via wire).

Regarding claim 6, Ichikawa further teaches the light unit has a printed circuit board (FIG. 4A and paragraph [0009], “a plan view illustrating a schematic structure of a wiring board provided in a light source module”) on which the electrical connection of the cathode and the negative terminal and / or the electrical connection of the cathode and / or the negative terminal is formed with the equipotential bonding contact (FIG. 4A 

Regarding claim 8, Ichikawa further teaches the circuit arrangement is designed without a line connection from the equipotential bonding contact to the negative terminal of the power supply (FIG. 4B, electrical wire connection of terminal 208a with  the negative terminal of battery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Kayser (Pub. No.: US 2009/0273300 A1).

Regarding claim 7, Ichikawa teaches limitation of claim1 but does not disclose the light unit with a semiconductor light source comprises three electrical contacts, and wherein in each other semiconductor light source array in each case an additional electrical contact is added.


for coupling to a positive terminal of a variable voltage DC source, a second node for coupling to the anode of an LED and a third node for coupling to the cathode of the LED and to a negative terminal”), and wherein in each other semiconductor light source array (FIG. 1, 112a-d) in each case an additional electrical contact is added (paragraph [0006], “the additional circuit leg has a resistor in series with a Zener diode that provides a regulated voltage, and an LED coupled in parallel with the Zener diode”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Ichikawa in view of Kayser  to incorporate three terminals semiconductor light for varying the intensity of an LED lighting system in response to a change in supply voltage includes providing a plurality of circuit legs (Kayser, paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844